Exhibit 10.8

CVS Caremark Corporation

1997 Incentive Compensation Plan

As Amended Through

December 31, 2008



--------------------------------------------------------------------------------

Table of Contents

 

         Page 1.  

Purpose

   1 2.  

Definitions

   1 3.  

Administration

   4   (a)    Authority of the Committee    4   (b)    Manner of Exercise of
Committee Authority    4   (c)    Limitation of Liability    5 4.  

Stock Subject to Plan

   5   (a)    Overall Number of Shares Available for Delivery    5   (b)   
Application of Limitation to Grants of Awards    5   (c)    Availability of
Shares Not Delivered Under Awards    5 5.  

Eligibility; Per-Person Award Limitations

   6 6.  

Specific Terms of Awards

   6   (a)    General    6   (b)    Options    6   (c)    Stock Appreciation
Rights    7   (d)    Restricted Stock    7   (e)    Deferred Stock    8   (f)   
Bonus Stock and Awards in Lieu of Obligations    9   (g)    Dividend Equivalents
   9   (h)    Other Stock-Based Awards    9 7.  

Certain Provisions Applicable to Awards

   10   (a)    Stand-Alone, Additional, Tandem, and Substitute Awards    10  
(b)    Term of Awards    10   (c)    Form and Timing of Payment under Awards;
Deferrals    10   (d)    Exemptions from Section 16(b) Liability    11   (e)   
Cancellation and Rescission of Awards    11   (f)    Limitation on Vesting of
Certain Awards    12 8.  

Special Rules for Directors

   12   (a)    Issuance of Shares to Directors    12   (b)    Deferral of Shares
by Directors    13   (c)    Settlement    13   (d)    Equivalents    13   (e)   
Payment; Fractional Shares    13 9.  

Performance and Annual Incentive Awards

   14   (a)    Performance Conditions    14   (b)    Performance Awards Granted
to Designated Covered Employees    14   (c)    Annual Incentive Awards Granted
to Designated Covered Employees    15   (d)    Written Determinations    17  
(e)    Status of Section 9(b) and 9(c) Awards under Code Section 162(m)    17

 

i



--------------------------------------------------------------------------------

         Page 10.   Change in Control    17   (a)    Effect of “Change in
Control”    17   (b)    Definition of “Change in Control”    18   (c)   
Definition of “Change in Control”    19 11.  

General Provisions

   20   (a)    Compliance with Legal and Other Requirements    20   (b)   
Limits on Transferability; Beneficiaries    21   (c)    Adjustments    21   (d)
   Taxes    22   (e)    Changes to the Plan and Awards    22   (f)    Limitation
on Rights Conferred under Plan    23   (g)    Unfunded Status of Awards;
Creation of Trusts    23   (h)    Non-exclusivity of the Plan    23   (i)   
Payments in the Event of Forfeitures; Fractional Shares    23   (j)    Governing
Law    24   (k)    Awards under Preexisting Plans    24   (l)    Section 409A of
the Code    24   (m)    Plan Effective Date and Stockholder Approval; Expiration
Date    24

 

ii



--------------------------------------------------------------------------------

CVS CAREMARK CORPORATION

1997 Incentive Compensation Plan

1. Purpose. The purpose of this 1997 Incentive Compensation Plan (the “Plan”) is
to assist CVS Caremark Corporation, a Delaware corporation (the “Corporation”),
and its subsidiaries in attracting, retaining, and rewarding high-quality
executives, employees, and other persons who provide services to the Corporation
and/or its subsidiaries, enabling such persons to acquire or increase a
proprietary interest in the Corporation in order to strengthen the mutuality of
interests between such persons and the Corporation’s stockholders, and providing
such persons with annual and long-term performance incentives to expend their
maximum efforts in the creation of stockholder value. The Plan is also intended
to qualify certain compensation awarded under the Plan for tax deductibility
under Code Section 162(m) (as hereafter defined) to the extent deemed
appropriate by the Committee (or any successor committee) of the Board of
Directors of the Corporation.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:

(a) “Annual Incentive Award” means a conditional right granted to a Participant
under Section 9(c) hereof to receive a cash payment, Stock or other Award,
unless otherwise determined by the Committee, after the end of a specified
fiscal year.

(b) “Award” means any Option, Restricted Stock, Deferred Stock, Stock granted as
a bonus or in lieu of another award, Stock awarded to a director pursuant to
Section 8, Dividend Equivalent, Other Stock-Based Award, Performance Award or
Annual Incentive Award, together with any other right or interest granted to a
Participant under the Plan.

(c) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 11(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.

(d) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.

(e) “Board” means the Corporation’s Board of Directors.

(f) “Change in Control” means Change in Control as defined with related terms in
Sections 10(b) and 10(c) of the Plan.

 

1



--------------------------------------------------------------------------------

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
directors, each of whom shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act, unless administration of the Plan
by “non-employee directors” is not then required in order for exemptions under
Rule 16b-3 to apply to transactions under the Plan, and (ii) an “outside
director” as defined under Code Section 162(m), unless administration of the
Plan by “outside directors” is not then required in order to qualify for tax
deductibility under Code Section 162(m).

(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 9(e) of the Plan.

(j) “Deferred Stock” means a right, granted to a Participant under Section 6(e)
hereof, to receive Stock, cash or a combination thereof at the end of a
specified deferral period.

(k) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(l) “Effective Date” means January 8, 1997.

(m) “Eligible Person” means each Executive Officer and other officers and
employees of the Corporation or of any subsidiary, including such persons who
may also be directors of the Corporation, and any Eligible Director. An employee
on leave of absence may be considered as still in the employ of the Corporation
or a subsidiary for purposes of eligibility for participation in the Plan.

(n) “Eligible Director” means a director of the Corporation who at the relevant
time is not, and for the preceding 12 months was not, an employee of the
Corporation or its subsidiaries.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(p) “Executive Officer” means an executive officer of the Corporation as defined
under the Exchange Act.

(q) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market

 

2



--------------------------------------------------------------------------------

Value of Stock shall be the closing price of a share of Stock, as quoted on the
composite transactions table on the New York Stock Exchange, on the date on
which the determination of fair market value is being made.

(r) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto; provided, however, that only an Eligible
Person who is an employee within the meaning of Code Section 422 and the
regulations thereunder shall be eligible to receive an ISO.

(s) “Limited SAR” means a right granted to a Participant under Section 6(c)
hereof.

(t) “Option” means a right, granted to a Participant under Section 6(b) hereof,
to purchase Stock or other Awards at a specified price during specified time
periods.

(u) “Other Stock Based Awards” means Awards granted to a Participant under
Section 6(h) hereof.

(v) “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(w) “Performance Award” means a right, granted to a Participant under Section 9
hereof, to receive Awards based upon performance criteria specified by the
Committee.

(x) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(y) “Preexisting Plans” mean the CVS Corporation Omnibus Incentive Plan, the CVS
Corporation 1987 Stock Option Plan, and the CVS Corporation 1973 Stock Option
Plan.

(z) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).

(aa) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
hereof, that is subject to certain restrictions and to a risk of forfeiture.

(bb) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

3



--------------------------------------------------------------------------------

(cc) “Stock” means the Corporation’s Common Stock, and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 11(c)
hereof.

(dd) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c) hereof.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board”. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to select Eligible
Persons to become Participants, grant Awards, determine the type, number and
other terms and conditions of, and all other matters relating to, Awards,
prescribe Award agreements (which need not be identical for each Participant)
and rules and regulations for the administration of the Plan, construe and
interpret the Plan and Award agreements and correct defects, supply omissions or
reconcile inconsistencies therein, and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan.

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Corporation, or relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder, may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that, upon such abstention or recusal, the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. Any action of the Committee shall be final, conclusive
and binding on all persons, including the Corporation, its subsidiaries,
Participants, Beneficiaries, transferees under Section 11(b) hereof or other
persons claiming rights from or through a Participant, and stockholders. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. To the extent permitted by applicable law, the
Committee may delegate to officers or managers of the Corporation or any
subsidiary, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Corporation and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify. The Committee may appoint agents to assist it in administering the
Plan.

 

4



--------------------------------------------------------------------------------

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Corporation or a subsidiary, the Corporation’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Corporation or a
subsidiary acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Corporation with respect to any such action or
determination.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c) hereof, the total number of shares of Stock reserved
and available for delivery in connection with Awards under the Plan shall be
(i) 49 million, plus (ii) the number of shares of Stock remaining available
under Preexisting Plans immediately prior to the date on which shareholders of
the Corporation originally approved the adoption of the Plan, plus (iii) the
number of shares of Stock subject to awards under Preexisting Plans which become
available in accordance with Section 4(c) hereof after the date on which
shareholders of the Corporation originally approved the adoption of the Plan,
plus (iv) 9.4% of the number of shares of Stock issued or delivered by the
Corporation during the term of the Plan (excluding any issuance or delivery in
connection with Awards, or any other compensation or benefit plan of the
Corporation); provided, however, that the total number of shares of Stock with
respect to which ISOs may be granted shall not exceed 8.0 million and the total
number of shares of Restricted Stock, Deferred Stock, Stock awarded as a bonus
or in lieu of an obligation, and Other Stock-Based Awards awarded under the Plan
shall not exceed 18.0 million. Any shares of Stock delivered under the Plan
shall consist of authorized and unissued shares or treasury shares.

(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of shares of Stock to be delivered in connection with such Award or,
in the case of an Award relating to shares of Stock but settleable only in cash,
the number of shares to which such Award relates, exceeds the number of shares
of Stock remaining available under the Plan minus the number of shares of Stock
issuable in settlement of or relating to then-outstanding Awards. The Committee
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of shares of Stock actually delivered differs
from the number of shares previously counted in connection with an Award.

(c) Availability of Shares Not Delivered Under Awards. Shares of Stock subject
to an Award under the Plan or award under a Preexisting Plan that is

 

5



--------------------------------------------------------------------------------

canceled, expired, forfeited, settled in cash or otherwise terminated without a
delivery of shares to the Participant, including (i) the number of shares
withheld in payment of any exercise or purchase price of an Award or award or
taxes relating to Awards or awards, and (ii) the number of shares surrendered in
payment of any exercise or purchase price of an Award or awards or taxes
relating to any Award or award, will again be available for Awards under the
Plan, except that if any such shares could not again be available for Awards to
a particular Participant under any applicable law or regulation, such shares
shall be available exclusively for Awards to Participants who are not subject to
such limitation.

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. In each fiscal year during any part of which the
Plan is in effect, an Eligible Person may not be granted Awards relating to more
than 3.0 million shares of Stock, subject to adjustment as provided in
Section 11(c), under each of Sections 6(b), 6(c), 6(d), 6(e), 6(f), 6(g), 6(h),
9(b) and 9(c). In addition, the maximum cash amount that may be earned under the
Plan as a final Annual Incentive Award or other cash annual Award in respect of
any fiscal year by any one Participant shall be $5 million, and the maximum cash
amount that may be earned under the Plan as a final Performance Award or other
cash Award in respect of a performance period other than an annual period by any
one Participant on an annualized basis shall be $5 million.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6, and with respect to directors of the Corporation, in Section 8. In
addition, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter (subject to Section 11(e)), such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including terms requiring forfeiture of Awards in the
event of termination of employment by the Participant and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan. Except
in cases in which the Committee is authorized to require other forms of
consideration under the Plan, or to the extent other forms of consideration must
by paid to satisfy the requirements of the Delaware General Corporation Law, no
consideration other than services may be required for the grant (but not the
exercise) of any Award.

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option except as provided under the first sentence of Section 7(a)
hereof.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which

 

6



--------------------------------------------------------------------------------

an Option may be exercised in whole or in part (including based on achievement
of performance goals and/or future service requirements), the methods by which
such exercise price may be paid or deemed to be paid, the form of such payment,
including, without limitation, cash, Stock, other Awards or awards granted under
other plans of the Corporation or any subsidiary, or other property, and the
methods by or forms in which Stock will be delivered or deemed to be delivered
to Participants.

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422. Anything in the Plan to the
contrary notwithstanding, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any ISO
under Code Section 422, unless the Participant has first requested the change
that will result in such disqualification.

(c) Stock Appreciation Rights. Effective April 18, 2001, the Committee shall not
be authorized to grant SARs or Limited SARs to Participants under the Plan.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of the Plan and
any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock,
subject to Section 11(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Corporation; provided that the Committee may provide, by rule
or regulation or in any Award agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
shall be

 

7



--------------------------------------------------------------------------------

waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Corporation retain physical possession of the
certificates, and that the Participant deliver a stock power to the Corporation,
endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, cash, or a combination thereof
at the end of a specified deferral period, subject to the following terms and
conditions:

(i) Award and Restrictions. Satisfaction of an Award of Deferred Stock shall
occur upon expiration of the deferral period specified for such Deferred Stock
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Deferred Stock shall be subject to such restrictions
(which may include a risk of forfeiture) as the Committee may impose, if any,
which restrictions may lapse at the expiration of the deferral period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Committee may determine. Deferred Stock may be
satisfied by delivery of Stock, cash equal to the Fair Market Value of the
specified number of shares of Stock covered by the Deferred Stock, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award agreement
evidencing the Deferred Stock),

 

8



--------------------------------------------------------------------------------

all Deferred Stock that is at that time subject to deferral (other than a
deferral at the election of the Participant) shall be forfeited; provided that
the Committee may provide, by rule or regulation or in any Award agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Deferred Stock.

(iii) Dividend Equivalents. Unless otherwise determined by the Committee at date
of grant, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be either (A) paid with respect to
such Deferred Stock at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock and the amount or
value thereof automatically deemed reinvested in additional Deferred Stock,
other Awards or other investment vehicles, as the Committee shall determine or
permit the Participant to elect.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, provided that, in the case of Participants
subject to Section 16 of the Exchange Act, the amount of such grants remains
within the discretion of the Committee to the extent necessary to ensure that
acquisitions of Stock or other Awards are exempt from liability under
Section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall be
subject to such other terms as shall be determined by the Committee. In the case
of any grant of Stock to an officer of the Corporation in lieu of salary or
other cash compensation, the number of shares granted in place of such
compensation shall be reasonable, as determined by the Committee.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock,

 

9



--------------------------------------------------------------------------------

purchase rights for Stock, Awards with value and payment contingent upon
performance of the Corporation or any other factors designated by the Committee,
and Awards valued by reference to the book value of Stock or the value of
securities of or the performance of specified subsidiaries. The Committee shall
determine the terms and conditions of such Awards. Stock delivered pursuant to
an Award in the nature of a purchase right granted under this Section 6(h) shall
be purchased for such consideration, paid for at such times, by such methods,
and in such forms, including, without limitation, cash, Stock, other Awards, or
other property, as the Committee shall determine. Cash awards, as an element of
or supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted at any time, either
alone or in addition to, in tandem with, or in substitution or exchange for, any
other Award or any award granted under another plan of the Corporation, any
subsidiary, or any business entity to be acquired by the Corporation or a
subsidiary, or any other right of a Participant to receive payment from the
Corporation or any subsidiary, but if an Award is granted in substitution or
exchange for another Award or award, the Committee shall require the surrender
of such other Award or award in consideration for the grant of the new Award and
any shares of Stock issued pursuant to such substitute award shall not count
against the limitations of Section 4. In addition, Awards may be granted in lieu
of cash compensation, including in lieu of cash amounts payable under other
plans of the Corporation or any subsidiary, in which the value of Stock subject
to the Award (for example, Deferred Stock or Restricted Stock) is equivalent in
value to the cash compensation, provided, however, that any such Award that is
an Option shall have an exercise price that is at least 100% of the Fair Market
Value of a share of Stock on the date of grant of such Option.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option exceed a period of ten years (or such shorter term as may be required in
respect of an ISO under Code Section 422).

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the
Corporation or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events (in addition to
a Change in Control). Installment or deferred payments may be required by the
Committee (subject to Section 11(e) of the Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) or permitted at the election of
the Participant on terms and conditions

 

10



--------------------------------------------------------------------------------

established by the Committee. Payments may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of Dividend Equivalents or other
amounts in respect of installment or deferred payments denominated in Stock.

(d) Exemptions from Section 16(b) Liability. It is the intent of the Corporation
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt under Rule 16b-3
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, such provision shall be construed or deemed amended to the
extent necessary to conform to the applicable requirements of Rule 16b-3 so that
such Participant shall avoid liability under Section 16(b).

(e) Cancellation and Rescission of Awards. Unless the Award agreement specifies
otherwise, the Committee may cancel any unexpired, unpaid, or deferred Awards at
any time, and the Corporation shall have the additional rights set forth in
Section 7(e)(iv) below, if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan including the
following conditions:

(i) A Participant shall not render services for any organization or engage
directly or indirectly in any business that, in the judgment of the Chief
Executive Officer of the Corporation or other senior officer designated by the
Committee, is or becomes competitive with the Corporation. For Participants
whose employment has terminated, the judgment of the Chief Executive Officer or
other senior officer designated by the Committee shall be based on the
Participant’s position and responsibilities while employed by the Corporation,
the Participant’s post-employment responsibilities and position with the other
organization or business, the extent of past, current and potential competition
or conflict between the Corporation and the other organization or business, the
effect on the Corporation’s stockholders, customers, suppliers and competitors
of the Participant assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances. A Participant who has terminated employment shall be free,
however, to purchase as an investment or otherwise, stock or other securities of
such organization or business so long as they are listed upon a recognized
securities exchange or traded over-the-counter, and such investment does not
represent a greater than five percent equity interest in the organization or
business.

(ii) A Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any confidential information or material relating to
the business of the Corporation that is acquired by the Participant either
during or after employment with the Corporation.

 

11



--------------------------------------------------------------------------------

(iii) A Participant shall disclose promptly and assign to the Corporation all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Corporation, relating in
any manner to the actual or anticipated business, research or development work
of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.

(iv) Upon exercise, settlement, payment or delivery pursuant to an Award, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of the Plan. Failure to comply
with the provisions of this Section 7(e) prior to, or during the six months
after, any exercise, payment or delivery pursuant to an Award shall cause such
exercise, payment or delivery to be rescinded. The Corporation shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Corporation, the Participant shall pay to the Corporation the amount of
any gain realized or payment received as a result of the rescinded exercise,
payment or delivery pursuant to an Award. Such payment shall be made either in
cash or by returning to the Corporation the number of shares of Stock that the
Participant received in connection with the rescinded exercise, payment or
delivery.

(f) Limitation of Vesting of Certain Awards. Restricted Stock, Deferred Stock,
and Other Stock-Based Awards, as described in Section 6(d), 6(e) and 6(h) of the
Plan, respectively, generally will vest over a minimum period of three years,
except in the event of a Participant’s death, disability, or retirement, or in
the event of a Change in Control or other special circumstances. The foregoing
notwithstanding, (i) Restricted Stock, Deferred Stock, and Other Stock–Based
Awards as to which either the grant or the vesting is based on the achievement
of one or more performance conditions generally will vest over a minimum period
of one year except in the event of a Participant’s death, disability, or
retirement, or in the event of a Change in Control or other special
circumstances, and (ii) up to 5% of the shares of Stock authorized under the
Plan may be granted as Restricted Stock, Deferred Stock, or Other Stock-Based
Awards without any minimum vesting requirements. For purposes of this
Section 7(f), vesting over a three-year period or one-year period will include
periodic vesting over such period if the rate of such vesting is proportional
throughout such period.

8. Special Rules for Directors.

(a) Issuance of Shares to Directors. To the extent provided by the Board as part
of its determination of the compensation of members of the Board, shares may be
issued to an Eligible Director under the Plan as part of such compensation.

 

12



--------------------------------------------------------------------------------

(b) Deferral of Shares by Directors. Each Eligible Director may elect to defer
the receipt of shares otherwise currently payable to such Eligible Director
under Section 8(a) of this Plan until such Eligible Director terminates service
as a director or such other date or event as permitted under rules established
by the Board and uniformly applied. In that event, such Eligible Director shall
be granted an immediate award of share credits equal to the number of shares of
Stock elected to be deferred, including fractional share credits to not less
than three decimal places.

(c) Settlement. As soon as practicable after an Eligible Director has ceased
being a Director of the Corporation or such other date or event elected by an
Eligible Director under Section 8(b), all awards shall be paid to the Eligible
Director or, in the case of the death of the Eligible Director, the Eligible
Director’s designated beneficiary or beneficiaries, or in the absence of a
designated beneficiary, to the estate of the Eligible Director, in a single
payment or installments as elected by the Eligible Director.

(d) Equivalents.

(i) In addition to the payment provided for in Section 8(c), each Eligible
Director (or beneficiary) entitled to payment under this Section 8(d) shall
receive at the same time the dividend equivalent amounts calculated under
subsection (ii) below.

(ii) The dividend equivalent amount is the number of additional share credits
attributable to the number of share credits originally granted plus additional
share credits previously calculated hereunder. Such additional share credits
shall be determined and credited as of each dividend payment date by dividing
the aggregate cash dividends that would have been paid had share credits awarded
or credited (but not yet paid) under this Section 8(d), as the case may be, been
actual shares of Stock on the record date for such dividend by the market price
per share of Stock on the dividend payment date. For this purpose, the market
price on any day shall be the average of the highest and lowest sales price of
Stock as quoted on the composite transactions table for such day, unless the
Board determines that another procedure for determining market price would be
more appropriate. Fractional share credits shall be calculated to not less than
three decimal places.

(e) Payment; Fractional Shares. Payments pursuant to Sections 8(c) and 8(d)
above shall be made in shares of Stock, except that there shall be paid in cash
the value of any fractional share.

 

13



--------------------------------------------------------------------------------

9. Performance and Annual Incentive Awards.

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 9(b) and 9(c) hereof in
the case of a Performance Award or Annual Incentive Award intended to qualify
under Code Section 162(m).

(b) Performance Awards Granted to Designated Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 9(b).

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 9(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

(ii) Business Criteria. One or more of the following business criteria for the
Corporation, on a consolidated basis, and/or for specified subsidiaries or
business units of the Corporation (except with respect to the total stockholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings per
share; (2) revenues; (3) cash flow; (4) cash flow return on investment;
(5) return on net assets, return on assets, return on investment, return on
capital, return on equity; (6) economic value added; (7) operating margin;
(8) net income; pretax earnings; pretax earnings before interest, depreciation
and amortization; pretax operating earnings after interest expense and before
incentives, service fees, and extraordinary or special items; operating
earnings; (9)

 

14



--------------------------------------------------------------------------------

total stockholder return; and (10) any of the above goals as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparator companies. One or more of the foregoing business criteria shall
also be exclusively used in establishing performance goals for Annual Incentive
Awards granted to a Covered Employee under Section 9(c) hereof.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Corporation in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 9(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 9(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount that need not bear a strictly mathematical relationship to such business
criteria.

(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 9(b). The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.

(c) Annual Incentive Awards Granted to Designated Covered Employees. If the
Committee determines that an Annual Incentive Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Annual Incentive
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 9(c).

 

15



--------------------------------------------------------------------------------

(i) Annual Incentive Award Pool. The Committee may establish an Annual Incentive
Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Corporation in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 9(b)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 9(b)(iii) hereof. The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any of such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount that need not bear a strictly
mathematical relationship to such business criteria.

(ii) Potential Annual Incentive Awards. Not later than the end of the 90th day
of each fiscal year, or at such other date as may be required or permitted in
the case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 9(c)(i) hereof or as individual Annual
Incentive Awards. In the case of individual Annual Incentive Awards intended to
qualify under Code Section 162(m), the amount potentially payable shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 9(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.

(iii) Payout of Annual Incentive Awards. After the end of each fiscal year, the
Committee shall determine the amount, if any, of (A) the Annual Incentive Award
pool, and the maximum amount of potential Annual Incentive Award payable to each
Participant in the Annual Incentive Award pool, or (B) the amount of potential
Annual Incentive Award otherwise payable to each Participant. The Committee may,
in its discretion, determine that the amount payable to any Participant as a
final Annual Incentive Award shall be increased or reduced from the amount of
his or her potential Annual Incentive Award, including a determination to make
no final Award whatsoever, but may not exercise discretion to increase any such
amount in the case of an Annual Incentive Award intended to qualify under Code
Section 162(m). The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a fiscal year or settlement of
such Annual Incentive Award.

 

16



--------------------------------------------------------------------------------

(d) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards under Section 9(b), and the amount of any
Annual Incentive Award pool or potential individual Annual Incentive Awards and
the amount of final Annual Incentive Awards under Section 9(c), shall be made in
writing in the case of any Award intended to qualify under Code Section 162(m).
The Committee may not delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards.

(e) Status of Section 9(b) and Section 9(c) Awards under Code Section 162(m). It
is the intent of the Corporation that Performance Awards and Annual Incentive
Awards under Sections 9(b) and 9(c) hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto) shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of Sections
9(b), (c), (d) and (e), including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance Awards
or an Annual Incentive Award, as likely to be a Covered Employee with respect to
that fiscal year. If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Performance Awards or Annual Incentive
Awards that are designated as intended to comply with Code Section 162(m) does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

10. Change in Control.

(a) Effect of “Change in Control”. In the event of a “Change in Control,” the
following provisions shall apply unless otherwise provided in the Award
agreement:

(i) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment by the
Participant, subject only to applicable restrictions set forth in Section 11(a)
hereof;

 

17



--------------------------------------------------------------------------------

(ii) Any optionee who holds an Option shall be entitled to elect, during the 60
day period immediately following a Change in Control, in lieu of acquiring the
shares of Stock covered by such Option, to receive, and the Corporation shall be
obligated to pay, in cash the excess of the Change in Control Price over the
exercise price of such Option, multiplied by the number of shares of Stock
covered by such Option;

(iii) The restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 11(a) hereof; and

(iv) With respect to any outstanding Award subject to achievement of performance
goals and conditions under the Plan, such performance goals and other conditions
will be deemed to be met if and to the extent so provided by the Committee in
the Award agreement relating to such Award.

(b) Definition of “Change in Control”. With respect to all Awards granted prior
to December 31, 2008 other than an Award covered by Section 10(c), below, a
“Change in Control” shall be deemed to have occurred if:

(i) any Person (other than the Corporation, any trustee or other fiduciary
holding securities under any employee benefit plan of the Corporation, or any
company owned, directly or indirectly, by the stockholders of the Corporation
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Corporation) becomes the Beneficial Owner (except that a
Person shall be deemed to be the Beneficial Owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Corporation or any Significant
Subsidiary (as defined below), representing 25% or more of the combined voting
power of the Corporation’s or such Significant Subsidiary’s then outstanding
securities;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in clause (i), (iii), or (iv) of
this paragraph) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in

 

18



--------------------------------------------------------------------------------

office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

(iii) the consummation of a merger or consolidation of the Corporation or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Corporation (a “Significant Subsidiary”) with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Corporation or a Significant Subsidiary outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
resulting entity) more than 50% of the combined voting power of the surviving or
resulting entity outstanding immediately after such merger or consolidation; or

(iv) the stockholders of the Corporation approve a plan or agreement for the
sale or disposition of all or substantially all of the consolidated assets of
the Corporation (other than such a sale or disposition immediately after which
such assets will be owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of the
common stock of the Corporation immediately prior to such sale or disposition)
in which case the Board shall determine the effective date of the Change in
Control resulting therefrom; or

(v) any other event occurs which the Board determines, in its discretion, would
materially alter the structure of the Corporation or its ownership.

(c) Definition of “Change in Control”. With respect to all Awards granted after
December 31, 2008 and all Awards outstanding on December 31, 2008 that are held
by a Participant who is a party to an employment agreement or change in control
agreement with the Corporation or CVS Pharmacy, Inc., a Change in Control shall
be deemed to have occurred if:

(i) any Person (other than (w) the Corporation, (x) any trustee or other
fiduciary holding securities under any employee benefit plan of the Corporation,
(y) any corporation owned, directly or indirectly, by the stockholders of the
Corporation immediately after the occurrence with respect to which the
evaluation is being made in substantially the same proportions as their
ownership of the common

 

19



--------------------------------------------------------------------------------

stock of the Corporation immediately prior to such occurrence or (z) any
surviving or resulting entity from a merger or consolidation referred to in
clause (iii) below that does not constitute a Change of Control under clause
(iii) below) becomes the Beneficial Owner (except that a Person shall be deemed
to be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation or of any subsidiary owning directly or indirectly
all or substantially all of the consolidated assets of the Corporation (a
“Significant Subsidiary”), representing 30% or more of the combined voting power
of the Corporation’s or such Significant Subsidiary’s then outstanding
securities;

(ii) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the twelve
(12) month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;

(iii) the consummation of a merger or consolidation of the Corporation or any
Significant Subsidiary with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation or
a Significant Subsidiary outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than 50% of the combined
voting power of the surviving or resulting entity outstanding immediately after
such merger or consolidation; or

(iv) the consummation of a transaction (or series of transactions within a 12
month period) which constitutes the sale or disposition of all or substantially
all of the consolidated assets of the Corporation but in no event assets having
a gross fair market value of less than 40% of the total gross fair market value
of all of the consolidated assets of the Corporation (other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of the common stock of the Corporation
immediately prior to such sale or disposition).

11. General Provisions.

(a) Compliance with Legal and Other Requirements. The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the

 

20



--------------------------------------------------------------------------------

issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Corporation are listed or
quoted, or compliance with any other obligation of the Corporation, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the
Corporation shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under any Award or the imposition of any other conditions on such issuance,
delivery or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights (other than ISOs in
tandem therewith) may be transferred to one or more Beneficiaries or other
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee pursuant to the express
terms of an Award agreement (subject to any terms and conditions which the
Committee may impose thereon). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5 hereof, (iii) the
number and kind of

 

21



--------------------------------------------------------------------------------

shares of Stock subject to or deliverable in respect of outstanding Awards and
(iv) the exercise price, grant price or purchase price relating to any Award
and/or make provision for payment of cash or other property in respect of any
outstanding Award. In addition, the Committee is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals, and Annual Incentive Awards and any
Annual Incentive Award pool or performance goals relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Corporation, any subsidiary
or any business unit, or the financial statements of the Corporation or any
subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Corporation,
any subsidiary or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant; provided that no such
adjustment shall be authorized or made if and to the extent that such authority
or the making of such adjustment would cause Options, Performance Awards granted
under Section 9(b) hereof or Annual Incentive Awards granted under Section 9(c)
hereof to Participants designated by the Committee as Covered Employees and
intended to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

(d) Taxes. The Corporation and any subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Corporation and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee.

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Corporation’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board otherwise,
in its discretion, determines to submit such changes to the Plan to stockholders
for approval; provided that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. The Committee
may waive

 

22



--------------------------------------------------------------------------------

any conditions or rights under, or amend, alter, suspend, discontinue or
terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in the Plan; provided that, without the
consent of an affected Participant, no such Committee action may materially and
adversely affect the rights of such Participant under such Award.

(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary, (ii) interfering in any
way with the right of the Corporation or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Corporation unless and until the Participant is duly issued or transferred
shares of Stock in accordance with the terms of an Award.

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Corporation; provided that the Committee may authorize the
creation of trusts and deposit therein cash, Stock, other Awards or other
property, or make other arrangements to meet the Corporation’s obligations under
the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.

(h) Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Code
Section 162(m).

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

23



--------------------------------------------------------------------------------

(j) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with the Delaware General Corporation Law, without giving effect to
principles of conflicts of laws, and applicable federal law.

(k) Awards under Preexisting Plans. Upon approval of the Plan by stockholders of
the Corporation as required under Section 11(l) hereof, no further awards shall
be granted under the Preexisting Plans.

(l) Section 409A of the Code. With respect to Awards subject to Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Code Section 409A and the related regulations, and
the Plan shall be operated accordingly. If any provision of the Plan or any term
or condition of any Award would otherwise frustrate or conflict with this
intent, the provision, term or condition will be interpreted and deemed amended
so as to avoid this conflict. Notwithstanding anything in the Plan to the
contrary, if a Participant is determined under rules adopted by the Committee to
be a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i)
and as defined in the Corporation’s Universal 409A Definition Document, payment
under any Award hereunder shall be delayed to the extent necessary to avoid a
violation of Code Section 409A.

(m) Plan Effective Date and Shareholder Approval; Expiration Date. The Plan has
been adopted by the Board effective January 8, 1997, subject to approval by the
shareholders of the Corporation. The Plan has been amended and restated
effective January 14, 1998 and further amended effective April 18, 2001, May 12,
2004, May 8, 2008 and December 31, 2008. Unless an extension is approved by the
shareholders of the Corporation, the Plan shall have a term that expires on
April 17, 2011, after which no further Awards may be made, provided, however,
that the provisions of the Plan shall continue to apply to Awards made prior to
such date.

 

24